Citation Nr: 1412148	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-36 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for Me´nie`re's disease, claimed as dizziness, secondary to service-connected hearing loss or tinnitus.

2.  Entitlement to service connection for a disorder characterized by dizziness to include Me´nie`re's disease, and to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1989 to July 1993, including service in Kuwait, and active military service from May 1994 to May 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board has reviewed the physical and Virtual VA claims files.

The issue of entitlement to service connection for Me´nie`re's disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2008 rating decision most recently denied the claim for service connection for Me´nie`re's disease; the Veteran was notified of his appellate rights but did not perfect his appeal.

2.  Evidence submitted since the July 2008 rating decision relates to an unestablished fact necessary to substantiate and raises a reasonable possibility of substantiating the claim for service connection for Me´nie`re's disease.


CONCLUSION OF LAW

New and material evidence was received since the unappealed July 2008 rating decision to reopen this claim of entitlement to service connection for Me´nie`re's disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the Veteran's March 2008 claim for service connection for Me´nie`re's disease in a July 2008 rating decision, citing a lack of evidence of a nexus.  The Veteran filed a Notice of Disagreement and was notified of his appellate rights, but he did not perfect his appeal and the July 2008 rating decision became final.  38 C.F.R. §§ 3.104, 20.302 (2013).  He filed a new claim for service connection for Me´nie`re's disease in December 2009.

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received which raises a reasonable probability of substantiating the claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2013).  Evidence is new if not previously submitted to agency decisionmakers and material if, by itself or with prior evidence, it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  But see Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that claimants do not need to provide new and material evidence regarding each unproved element of the prior claim).  Only evidence added to the record after the last final denial of the prior claim is considered.  Evans v. Brown, 9 Vet. App. 273 (1996); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that the credibility, but not the weight, of the evidence is presumed).  

In December 2009, the Veteran submitted a private examiner's March 2009 report.  The examiner assessed the Veteran with recurring bouts of vertiginous dizziness consistent with Me´nie`re's syndrome and opined that in-service noise exposure is as likely as not a causative factor.  The report was not previously submitted and it both relates to an unestablished fact necessary to substantiate the claim-a nexus-and raises a reasonable possibility of substantiating the claim.

As this decision represents a full grant of the claim to reopen, discussion of VA's duty to notify and assist is unnecessary.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 


ORDER

The claim for service connection for Me´nie`re's disease is reopened, and the appeal is granted to this extent only.


REMAND

The Veteran contends that he has Me´nie`re's disease due to his service-connected hearing loss and tinnitus.  See March 2008 Claim.

While the record contains a June 2008 VA examiner's addendum opinion, a March 2009 private opinion, and a December 2009 VA examiner opinion regarding the nature and etiology of any Me´nie`re's disease, these opinions are inadequate.

First, it is unclear from any opinion whether the Veteran has a current diagnosis of Me´nie`re's disease.  The June 2008 VA examiner determined the Veteran's most likely "working diagnosis" is Me´nie`re's disease.  The private examiner determined the Veteran had recurring bouts of vertiginous dizziness "consistent with" Me´nie`re's syndrome and a history and exam "most consistent with" Me´nie`re's disease.  The explanation was that Me´nie`re's disease can be difficult to diagnose-a definitive diagnosis often necessitates ruling out all other potential sources of symptoms.  The December 2009 VA examiner stated that medical testing does not prove that the Veteran has Me´nie`re's disease.

Second, no opinion of record provides an adequate rationale.  The June 2008 VA examiner opined that it is less likely than not that dizziness is related to the Veteran's service-connected hearing loss and/or tinnitus.  The rationale was that acoustic trauma has not been shown to predispose or cause Me´nie`re's disease; however, no medical explanation was provided and no supporting literature was cited.  The private examiner opined that, while the cause of Me´nie`re's syndrome is unknown and noise exposure and acoustic concussive injuries are not proven etiologies, noise exposure is as likely as not "a causative factor" in the Veteran's inner ear dysfunction (both hearing and balance).  The rationale was that circumstantial evidence "strongly suggests" noise exposure can precipitate Me´nie`re's syndrome; however, no medical explanation was provided and no circumstantial evidence was identified.  The December 2009 VA examiner opined that resorting to mere speculation would be required.  The rationale was that the record contained conflicting documentation and specialist findings; however, no clear medical explanation was provided for why speculation would be required.

Third, the opinions appear to ignore prior pertinent medical history.  No opinion incorporates the Veteran's varying reports of the onset of his dizziness; his attribution of dizziness to recurring panic attacks; or the attribution of dizziness by VA examiners and healthcare practitioners to depression or the Veteran's service-connected posttraumatic stress disorder (PTSD) with panic attacks.  

Finally, the opinions do not address all raised theories of entitlement.  The record does not contain an adequate opinion regarding whether any current Me´nie`re's disease is caused or aggravated by the Veteran's service-connected hearing loss, tinnitus, or PTSD with panic attacks, or whether the dizziness can be attributed to an undiagnosed illness that is associated with his Persian Gulf War service.

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding treatment records, including from VA, G.I. Ear, Nose & Throat, Boys Town National Research Hospital, and Affiliates in Psychology, dated since May 2008.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any Me´nie`re's disease.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already of record.  The examiner should review this Remand and the claims file and perform all indicated studies. 

The examiner should determine whether the Veteran currently has, or had during the period on appeal (since March 28, 2008), any diagnosis related to his dizziness, to include Me´nie`re's disease.  If the examiner finds it is not possible to determine with certainty whether the Veteran has Me´nie`re's disease, the examiner should provide a clear medical explanation and rationale.

If the examiner finds the Veteran does have, or had at any point since March 28, 2008, a diagnosis of a disease characterized by dizziness, the examiner MUST provide an opinion, based on examination results and the record, regarding:  

a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has a disorder manifested by dizziness that is etiologically related to his active service; 

b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has a disorder characterized by dizziness that is proximately due to, or alternatively, aggravated (chronically worsened) by the Veteran's service-connected hearing loss or tinnitus;  

c) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has a disorder characterized by dizziness that is proximately due to, or alternatively, aggravated (chronically worsened) by the Veteran's service-connected PTSD with panic attacks.

If the examiner finds the Veteran's dizziness cannot be attributed to any known clinical diagnosis, the examiner MUST specify whether there are objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained multi-symptom illness, as established by history, physical examination, and laboratory tests, that either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

If the examiner finds the Veteran does have such an undiagnosed or medically unexplained illness, the examiner MUST provide an opinion regarding:  

d) whether it is at least as likely as not (a 50 percent or greater probability) that any undiagnosed illness manifested by dizziness had its onset in or is otherwise related to the Veteran's Persian Gulf War service.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

Any opinion MUST consider lay testimony regarding the onset and duration of the dizziness and its attribution to "episodes" or panic attacks.  See, e.g., December 2004, January 2005, March 2005 VA Treatment Records (reporting onset in November 2004); August 2006 VA examination (reporting onset during the Persian Gulf War and associating dizziness with recurring panic attacks); May 2008, June 2008, July 2009 VA Examinations (reporting onset in 1991 or the 1990s); March 2009 G.I. Ear, Nose & Throat Records (reporting onset in 1991); and July 2009 VA Examination (noting symptoms were not present in 1991).  Further, any opinion MUST consider the attribution of the Veteran's dizziness to mental health disorders.  See, e.g., June 2005 VA Treatment Records; May 2008 VA Examinations.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

3. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


